United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1796
Issued: February 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 17, 2017 appellant filed a timely appeal from a March 8, 2017 merit decision
and a July 31, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish hearing loss
causally related to factors of his federal employment; and (2) whether OWCP abused its
discretion in denying appellant’s request for a telephonic hearing before an OWCP hearing
representative.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 6, 2015 appellant, then a 62-year-old electrician, filed an occupational disease
claim (Form CA-2) alleging that on December 9, 1998 he first realized that he had a bilateral
hearing loss and that it was related to factors of his federal employment. He remained employed
at the employing establishment following this awareness.
In a development letter dated May 15, 2015, OWCP advised appellant of the additional
evidence needed to establish his claim, including a detailed history of occupational and
nonoccupational noise exposure, and medical evidence diagnosing a condition causally related to
noise exposure at work. It afforded appellant 30 days to submit such evidence.
In an April 21, 2015 statement, appellant noted that he first became aware of his hearing
loss in June 1998 and that in January 2015 he first became aware of the connection to his federal
employment, after his last hearing evaluation. He noted that he used hearing protection in the
form of earplugs and that he started wearing hearing protection during his military service.
Appellant listed military and other noise exposures from July 1972 to March 15, 2002. He also
listed other noise exposure from various tools used at the employing establishment from
November 2006 to the present.
Appellant submitted various employing establishment audiograms from 1981 to 2005
which revealed progressive bilateral high-frequency sensorineural hearing loss. He noted that
during his employment from 1982 to the present time he was issued hearing protection in the
form of earplugs and earmuffs.
OWCP received various employing establishment audiograms from 2006 to 2015 which
revealed progressive bilateral high-frequency sensorineural hearing loss. In a memorandum
dated April 29, 2015, the employing establishment noted that during appellant’s employment
from 2006 to the present time he was issued hearing protection, which he used when required. It
noted that appellant had noise exposure prior to his employment with the employing
establishment.
By letter dated July 21, 2015, OWCP referred appellant to Dr. Howard M. Goldberg, a
Board-certified otolaryngologist, for otologic examination and audiological evaluation.
Dr. Goldberg completed an outline for otologic evaluation (Form CA-1332) dated
August 18, 2015. He replied “normal hearing in the speech range” when asked to comment on
appellant’s hearing at the beginning of his significant noise exposure in federal employment.
Dr. Goldberg also responded “no” indicating that appellant did not show a sensorineural hearing
loss in excess of what would be normally predicated on the basis of presbycusis and that the
workplace exposure was not of sufficient intensity and duration to have caused the loss in
question. He reported a normal physical examination of the canals, drum motility, and basic fork
tests and diagnosed mild bilateral sensorineural hearing loss. Dr. Goldberg checked a box
indicating that appellant’s hearing loss was “not due” to noise exposure during his federal
employment. He explained that appellant had mild bilateral sensorineural hearing loss due to
prior exposure to hazardous noise. Dr. Goldberg further reported that appellant’s hearing was in
the normal range both at the beginning and end of his federal employment. An audiogram

2

performed that day with testing at the frequency levels of 500, 1,000, 2,000, and 3,000 Hertz
revealed decibel losses for the right ear as 15, 15, 25, and 30 respectively. Testing at the same
frequency levels revealed decibel losses of 15, 15, 15, and 40 for the left ear.
By decision dated September 2, 2015, OWCP denied appellant’s claim as it found that his
hearing loss was not sustained in the performance of duty.
On March 17, 2016 OWCP received appellant’s request for reconsideration dated
September 2, 2015 and a letter dated March 5, 2016. Appellant contended that his hearing loss
was employment related as the military had determined his hearing loss was not service related.
He also related that he had worked for the employing establishment for 11 years and that he was
retiring on April 30, 2016.2
By decision dated February 15, 2017, OWCP purportedly granted modification of its
prior decision, without further findings. The appeal rights attached to the decision noted that
appellant could request reconsideration before OWCP and review by the Board.
On a form dated February 22, 2017 and received by OWCP on February 27, 2017,
appellant requested reconsideration.
On March 8, 2017 OWCP informed appellant that the February 15, 2017 decision had
been issued in error and was vacated. It noted that the February 15, 2017 decision had been
printed without content and that further review of his case would be undertaken. OWCP
attached appeal rights, which included requesting either an oral hearing or review of the written
record by an OWCP hearing representative.
In a separate decision dated March 8, 2017, OWCP modified its prior decision. It
accepted that appellant was exposed to noise from machinery and tools at his federal
employment, as alleged, but denied appellant’s claim because he had not established hearing loss
causally related to noise exposure at work.
On March 20, 2017 OWCP received appellant’s request for review of the written record
by an OWCP hearing representative.
By decision dated July 31, 2017, OWCP denied appellant’s request for review of the
written record by an OWCP hearing representative, as the only right of appeal appellant had was
either to request reconsideration by OWCP or review by the Board. The hearing representative
noted that OWCP had previously denied appellant’s claim for a hearing loss by decision dated
September 2, 2015. Appellant had requested reconsideration on March 17, 2016. He noted that
the March 8, 2017 correspondence informing appellant that the February 15, 2017 decision had
been issued in error inadvertently attached appeal rights, including the right to review of the
written record by an OWCP hearing representative. However, as the correspondence did not
contain any formal determination or denial, no appeal right should have been attached. The
2

On May 18, 2016 appellant filed an appeal with the Board. In an order dated August 8, 2016, the Board
dismissed his appeal to the Board from the September 2, 2015 decision as untimely filed. Docket No. 16-1207
(issued August 8, 2016).

3

hearing representative noted that the March 8, 2017 decision denying his claim on the basis that
causal relationship had not been established included appeal rights of review by the Board or
reconsideration by OWCP, as appellant had previously requested reconsideration.
Appellant was informed that his case had been considered in relation to the issues
involved, and that the request was further denied because the issues in this case could be
addressed by requesting reconsideration from OWCP and submitting evidence not previously
considered.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”6 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.
Appellant has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that his hearing loss was causally related to noise exposure in his
federal employment.7 Neither the condition becoming apparent during a period of employment,
nor the belief of the employee that the hearing loss was causally related to noise exposure in
federal employment, is sufficient to establish causal relationship.8

3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

20 C.F.R. § 10.5(q).

7

R.J., Docket No. 16-1525 (issued January 9, 2017); Stanley K. Takahaski, 35 ECAB 1065 (1984).

8

T.C., Docket No. 17-0872 (issued October 5, 2017).

4

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS -- ISSUE 1
OWCP accepted that appellant was a federal civilian employee who filed a timely claim,
that the employment factors occurred, that a medical condition had been diagnosed, and that he
was within the performance of duty. It denied his claim, however, as the medical evidence did
not establish a causal relationship between factors of his federal employment and his hearing
loss. The Board finds that appellant has not met his burden of proof to establish that his hearing
loss was causally related to factors of his federal employment.
In a report dated August 18, 2015, Dr. Goldberg examined appellant, reviewed his
medical records and analyzed the results of an audiogram performed on that date. He diagnosed
mild bilateral sensorineural hearing, but found that appellant’s hearing loss was unrelated to
noise exposure in his federal employment. Dr. Goldberg explained that appellant did not show a
sensorineural hearing loss in excess of what would be normally predicated on the basis of
presbycusis and that the workplace exposure was not of sufficient intensity and duration to have
caused the loss in question. He completed a Form CA-1332 dated December 15, 2015 and
provided audiometric test findings. Dr. Goldberg reported a normal physical examination of the
canals, drum motility, and basic fork tests and diagnosed mild bilateral sensorineural hearing
loss. He related that appellant’s hearing loss was “not due” to noise exposure during his federal
employment. Dr. Goldberg explained that appellant had a history of noise exposure prior to his
federal employment and that his hearing was within the normal limits at the beginning and end of
his federal employment.
The Board finds that Dr. Goldberg’s opinion was based on a review of the evidence and
supported by medical rationale explaining that appellant’s hearing loss was not a result of noise
exposure during his federal employment. Dr. Goldberg referenced prior noise exposure and
noted appellant’s hearing was within normal limits currently and at the beginning of his federal
employment. He provided examination findings and a reasoned opinion explaining how
appellant’s hearing loss was not due to the noise exposure in his federal employment.12
Dr. Goldberg’s August 18, 2015 report, therefore, was sufficient to establish that appellant did
9
Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

See M.I., Docket No. 16-0759 (issued June 10, 2016).

5

not sustain bilateral sensorineural hearing loss causally related to factors of his federal
employment.
The Board notes that it is appellant’s burden of proof to establish causal relationship.
Appellant has however not submitted any medical evidence which includes a physician’s
rationalized opinion on whether there is a causal relationship between the employee’s diagnosed
condition and the compensable employment factors.13 He therefore has not met his burden of
proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Any claimant dissatisfied with an OWCP decision shall be afforded an opportunity for
either an oral hearing or a review of the written record.14 A request for a hearing or review of the
written record must be submitted, in writing, within 30 days of the date of the decision for which
a hearing is sought.15 If the request is not made within 30 days, a claimant is not entitled to a
hearing or a review of the written record as a matter of right. OWCP regulations further provide
that the claimant must not have previously submitted a reconsideration request (whether or not it
was granted) on the same decision.16 Although a claimant who has previously sought
reconsideration is not, as a matter of right, entitled to a hearing or review of the written record,
the Branch of Hearings and Review may exercise its discretion to either grant or deny a hearing
following reconsideration.17 Similarly, the Branch of Hearings and Review may exercise its
discretion to conduct a hearing or review the written record where a claimant requests a second
hearing or review on the written record on the same issue.18
ANALYSIS -- ISSUE 2
On March 20, 2017 OWCP received appellant’s request for review of the written record
by an OWCP hearing representative. The Board finds that, because he had previously requested
reconsideration under section 8128 of FECA, he was not entitled to a hearing as a matter of right
under section 8124(b)(1).19 OWCP exercised its discretion and determined that the issue in the
case could be resolved equally well through a request for reconsideration and the submission of
13

Supra note 10.

14

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.615.

15

Id. at 10.616(a).

16

Id.

17

D.E., 59 ECAB 438 (2008); Hubert Jones, Jr., 57 ECAB 467 (2006).

18

20 C.F.R. § 10.616(a).

19

Marilyn F. Wilson, 52 ECAB 347 (2001).

6

additional evidence.20 The Board therefore finds that OWCP did not abuse its discretion in
denying appellant’s request for review of the written record in its July 31, 2017 decision.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish hearing loss
causally related to factors of his federal employment. The Board further finds that OWCP did
not abuse its discretion in denying his request for review of the written record by an OWCP
hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 8 and July 31, 2017 are affirmed.
Issued: February 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

J.D., Docket No. 15-1679 (issued December 14, 2015).

7

